Citation Nr: 1419888	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a right foot injury.

3.  Entitlement to service connection for gastroesphageal reflux disease (GERD), to include as secondary to medications prescribed for the treatment of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a travel Board hearing in October 2012.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a right knee disability and for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability.  Although the Veteran filed a notice of disagreement within one year, he did not perfect his appeal to the Board.

2.  Evidence received since the February 2002 rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.



CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a).

2.  Evidence received since the February 2002 rating decision denying service connection for a right knee disability is new and material, and the Veteran's claim for service connection for a right knee disability has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a right knee disability. Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran  

LAW AND ANALYSIS

The RO initially denied the claim in a February 2002 rating decision because there was no evidence to show that a right knee disability had its onset during service or was otherwise etiologically related to service.  The Veteran was notified of his appellate rights in a letter dated in April 2002.  He submitted a timely notice of disagreement and was issued a Statement of the Case in February 2003.  However, the Veteran did not perfect an appeal.  As such, this rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Decisions of the Board are final, as are unappealed rating actions of the RO. 38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).

A decision of a duly-constituted rating agency or other agency of original jurisdiction is final and binding as to all field offices of the Department as to written conclusions based on evidence on file at the time the Veteran is notified of the decision.  38 C.F.R. § 3.104(a).   Such a decision is not subject to revision on the same factual basis except by a duly constituted appellate authority.  Id.  The appellant has one year from notification of a decision of the agency of original jurisdiction to file a notice of disagreement (NOD) with the decision, and the decision becomes final if an NOD is not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) and 20. 302(a).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence received subsequent to the February 2002 rating decision that denied service connection for a right knee disability includes additional medical records showing that the Veteran has been diagnosed with right knee patellofemoral syndrome and the Veteran's written statements and October 2012 hearing testimony before the Board, which includes contentions that the right knee disability is caused or aggravated by his service-connected right foot disability.  This contention represents a new basis, that of secondary service connection, that was not addressed in the February 2002 rating decision.  This alternative theory of entitlement is sufficient to reopen the claim of service connection.  See Shade, 24 Vet. App. at 118.  To this extent, the appeal is allowed.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a right knee disability is reopened.


REMAND

The Board finds that a new VA examination is required with respect to the Veteran's reopened claim for service connection for a right knee disability.  

The Veteran contends that his right knee disability was incurred in service, or in the alternative, that it is secondary to his service-connected right foot disability.  Notably, the Veteran alleges that his right knee has "bothered him" since the October 1984 in-service injury to his right foot.  Although the service treatment records do not indicate any complaints or treatment pertaining to the right knee, the Veteran is competent to report the onset of chronic right knee pain following his in-service injury.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).
 
The Veteran was provided a VA joints examination in July 2009.  After evaluating the Veteran, the examiner diagnosed right knee patellofemoral syndrome.  The examiner opined that the Veteran's right knee condition was not due to his service-connected right foot disorder.  However, the examiner did not provide a specific opinion as to whether the Veteran's right knee disability is aggravated by the service-connected right foot disability.  Moreover, the examination report does not address the claim on a direct incurrence basis to include the Veteran's contentions of chronic right knee pain over the years.

Based on the evidence of record, the Board finds that the Veteran should be afforded a new VA examination to clarify the nature and etiology of his right knee disability.

With respect to the GERD claim, the Veteran contends that the disorder was incurred in service, or in the alternative, that it is secondary to medications he receives for the treatment of service-connected disabilities, thus raising a potential claim for secondary service connection. 

Service treatment records are negative for complaints, treatment, or diagnoses related to gastrointestinal problems.  However, the service treatment records do show chronic complaints of pain and other symptoms relating to various joints, as well as the use of anti-inflammatory medication in service.  Further, the Veteran is competent to report taking such medications in service.

Post-service VA treatment records show that the Veteran was diagnosed as having GERD in 2001.  A January 2001 treatment record from Womack Army Medical Center noted that the Veteran frequently took Motrin and that the Motrin was affecting his stomach.   In light of the foregoing, the Board finds that a VA examination should be obtained on remand to determine the nature and etiology of the Veteran's GERD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his current right knee disability.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether a right knee disability is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

The examiner should also provide an opinion as to whether a right knee disability is at least as likely caused by or aggravated by the service-connected right foot disability as opposed to its being more likely the result of some other cause or factors.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression. 

In rendering this medical opinion, the examiner is asked to comment on the Veteran's contention of chronic right knee pain over the years, and the findings made by the VA examiner in the July 2009 VA examination report. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his diagnosed GERD.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether GERD is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

The examiner should also provide an opinion as to whether GERD is at least as likely caused by or aggravated by medications prescribed for the treatment of the Veteran's service-connected disabilities as opposed to its being more likely the result of some other cause or factors.   By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


